
	

114 S2434 PCS: Separation of Powers Restoration and Second Amendment Protection Act
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 343114th CONGRESS2d  Session
		S. 2434
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Paul (for himself and Mr. Blunt) introduced the following bill; which was read the first time
		
		January 11, 2016Read the second time and placed on the calendarA BILL
		To provide that any executive action that infringes on the powers and duties
			 of Congress under section 8 of article I of the Constitution of the United
			 States or on the Second Amendment to the Constitution of the United States
			 has no force or effect, and
			 to prohibit the use of funds for certain purposes.
	
	
		1.Short title
 This Act may be cited as the Separation of Powers Restoration and Second Amendment Protection Act.
 2.Sense of CongressIt is the sense of Congress that any executive action issued by the President before, on, or after the date of enactment of this Act that infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States, or that would require the expenditure of Federal funds not specifically appropriated for the purpose of the executive action, is advisory only and has no force or effect unless enacted as law.
 3.Definition of executive actionIn this Act, the term executive action includes an Executive order, memoranda, proclamation, or signing statement. 4.Vitiation of effect of executive actionAny existing or proposed executive action that infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States shall have no force or effect.
 5.Prohibition against use of funds for certain purposesNo funds appropriated pursuant to any provision of law may be used to promulgate or enforce any executive action that infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States.
 6.Standing to challenge executive actionA civil action may be brought in an appropriate district court of the United States to challenge the validity of any executive action which infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States by the following persons:
 (1)Congress and its membersAny Member of the House of Representatives or the Senate, or either or both chambers acting pursuant to vote, if the challenged executive action—
 (A)infringes on the powers and duties of Congress under article I, section 8 of the Constitution of the United States; or
 (B)violates the Second Amendment to the Constitution of the United States. (2)State and local governmentsThe highest governmental official of any State, commonwealth, district, territory, or possession of the United States, or any political subdivision thereof, or the designee of such person, if the challenged executive action infringes on a power of such State or on a power afforded to such commonwealth, district, territory, or possession under any congressional enactment or relevant treaty of the United States.
 (3)Aggrieved personsAny person aggrieved of the challenged executive action with respect to a liberty or property interest adversely affected directly by the executive action.
			
	January 11, 2016Read the second time and placed on the calendar